UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7412


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN HENRY JOHNSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Bruce H. Hendricks, District Judge. (4:17-cr-00108-BHH-26)


Submitted: April 29, 2021                                          Decided: May 12, 2021


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se. Justin William Holloway, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Henry Johnson appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Johnson, No. 4:17-cr-00108-BHH-26 (D.S.C. Sept. 9, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2